Exhibit 10.1

EXECUTION COPY

ASSIGNMENT AND ASSUMPTION AGREEMENT

(RPA)

This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”), is made and entered
into on May 17, 2019, by and between JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
a national banking association (“JPMCB”), and CHASE BANK USA, NATIONAL
ASSOCIATION, a national banking association (“Chase USA”).

W I T N E S S E T H :

WHEREAS, Chase USA and Chase Card Funding LLC, a Delaware limited liability
company (“Chase Card Funding”), are parties to the Receivables Purchase
Agreement, dated as of January 20, 2016 (the “Master Receivables Purchase
Agreement”), as amended, supplemented or otherwise modified by the Assignments
of Receivables in Additional Accounts listed on Schedule A hereto (the
“Assignments”) and the Reassignments of Receivables in Removed Accounts listed
on Schedule B hereto (the “Reassignments” and, together with the Assignments and
the Master Receivables Purchase Agreement, the “Receivables Purchase
Agreement”), pursuant to which Chase USA transfers, from time to time, certain
Receivables existing or arising in designated revolving credit card accounts of
Chase USA to Chase Card Funding;

WHEREAS, subsection 4.02 of the Receivables Purchase Agreement provides that
Chase USA shall not dissolve, liquidate, consolidate with or merge into any
other Person or convey, transfer or sell its properties and assets substantially
as an entirety to any Person unless: (i) the surviving entity is organized and
existing under the laws of the United States of America or any state thereof or
the District of Columbia, and shall be a savings association, a national banking
association, a bank or other entity which is not eligible to be a debtor in a
case under Title 11 of the United States Code or is a special purpose entity
whose powers and activities are limited, (ii) the surviving entity assumes, by
an agreement executed and delivered to Chase Card Funding, the performance of
every covenant and obligation of Chase USA under the Receivables Purchase
Agreement and shall receive the benefits of all rights granted to Chase USA
under the Receivables Purchase Agreement, and (iii) Chase USA shall provide
written notice to any Note Rating Agency prior to the consummation of a
dissolution, liquidation, consolidation, merger, conveyance, transfer or sale of
its properties in accordance with the provisions of subsection 4.02(a) of the
Receivables Purchase Agreement;

WHEREAS, upon the terms and subject to the conditions set forth in the Agreement
and Plan of Merger, dated January 24, 2019, by and between JPMCB and Chase USA,
at the Effective Time (as defined below), Chase USA shall be merged with and
into JPMCB under the laws of the United States (the “Merger”), and the separate
existence of Chase USA shall cease and JPMCB shall continue as the surviving
bank after the Merger;



--------------------------------------------------------------------------------

WHEREAS, (i) JPMCB is a national banking association organized and existing
under the laws of the United States of America, (ii) JPMCB expressly assumes,
pursuant to this Agreement, the performance of every covenant and obligation of
Chase USA under the Receivables Purchase Agreement, and (iii) Chase USA has
provided written notice, dated May 10, 2019, to the Note Rating Agencies of the
Merger pursuant to subsection 4.02(c) of the Receivables Purchase Agreement;

WHEREAS, in connection with the Merger and pursuant to subsection 4.02 of the
Receivables Purchase Agreement, Chase USA wishes to assign the performance of
every covenant and obligation of Chase USA under the Receivables Purchase
Agreement to JPMCB and JPMCB wishes to assume all of Chase USA’s obligations and
rights under the Receivables Purchase Agreement and to accept the benefit of all
rights granted to Chase USA under the Receivables Purchase Agreement;

WHEREAS, JPMCB is willing to accept such assignment subject to the terms and
conditions hereof; and

WHEREAS, based on the foregoing, all conditions precedent to the execution of
this Agreement have been complied with.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, in
consideration of the terms and conditions hereof and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the undersigned do
hereby agree as follows:

Section 1. Definitions.

(a) Capitalized terms used herein and not otherwise defined herein shall have
their respective meanings in the Receivables Purchase Agreement.

(b) “Effective Time” shall mean 12:01 a.m. on May 18, 2019.

(c) “Transaction Documents” shall mean the Receivables Purchase Agreement and
each other document listed on Annex A hereto.

Section 2. Assignment and Assumption. Chase USA hereby assigns to JPMCB, and
JPMCB hereby assumes and agrees to perform, every covenant and obligation of
Chase USA under the Receivables Purchase Agreement as of the Effective Time and
accepts the benefit of all rights granted to Chase USA thereunder.

Section 3. Representations of JPMCB. JPMCB represents as follows:

(a) Organization and Good Standing. It is a national banking association, duly
organized and validly existing in good standing under the laws of the United
States of America and has, in all material respects, full power, authority and
legal right to own its properties and conduct its business as such properties
are at present owned and such business is at present conducted, and to execute,
deliver and perform its obligations under this Agreement.

 

2



--------------------------------------------------------------------------------

(b) Due Qualification. It is duly qualified to do business and is in good
standing (or is exempt from such requirement) in any state required in order to
conduct business, and has obtained all necessary licenses and approvals with
respect to it required under federal law.

(c) Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions provided for in this Agreement have been duly
authorized by it by all necessary corporate action on its part and this
Agreement will remain, from the time of its execution, its official record.

(d) No Conflict. Neither the execution and delivery of this Agreement nor the
performance of the transactions contemplated by this Agreement and the
fulfillment of the terms hereof will conflict with, result in any breach of any
of the material terms and provisions of, or constitute (with or without notice
or lapse of time or both) a material default under, any indenture, contract,
agreement, mortgage, deed of trust or other instrument to which it is a party or
by which it or any of its properties are bound.

(e) No Violation. The execution and delivery of this Agreement, the performance
of the transactions contemplated by this Agreement will not conflict with or
violate any Requirements of Law applicable to it.

(f) No Proceedings. There are no proceedings or investigations pending or, to
the best if its knowledge, threatened against it before any Governmental
Authority seeking to prevent the consummation of any of the transactions
contemplated by this Agreement, seeking any determination or ruling that, in its
reasonable judgment, would materially and adversely affect the performance of
its obligations under this Agreement or seeking any determination or ruling that
would materially and adversely affect the validity or enforceability of this
Agreement.

Section 4. Representations of Chase USA. As of the date of this Agreement, Chase
USA represents to the Owner Trustee, the Indenture Trustee and the Collateral
Agent as follows:

(a) Organization and Good Standing. It is an entity, duly organized and validly
existing in good standing under the laws of the jurisdiction of its organization
or incorporation and has, in all material respects, full power, authority and
legal right to own its properties and conduct its business as such properties
are at present owned and such business is at present conducted, and to execute,
deliver and perform its obligations under this Agreement.

(b) Due Qualification. It is duly qualified to do business and is in good
standing (or is exempt from such requirement) in any state required in order to
conduct business, and has obtained all necessary licenses and approvals with
respect to it required under federal law.

 

3



--------------------------------------------------------------------------------

(c) Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions provided for in this Agreement have been duly
authorized by it by all necessary corporate action on its part and this
Agreement will remain, from the time of its execution, its official record.

(d) No Conflict. Neither the execution and delivery of this Agreement nor the
performance of the transactions contemplated by this Agreement and the
fulfillment of the terms hereof will conflict with, result in any breach of any
of the material terms and provisions of, or constitute (with or without notice
or lapse of time or both) a material default under, any indenture, contract,
agreement, mortgage, deed of trust or other instrument to which it is a party or
by which it or any of its properties are bound.

(e) No Violation. The execution and delivery of this Agreement, the performance
of the transactions contemplated by this Agreement will not conflict with or
violate any Requirements of Law applicable to it.

(f) No Proceedings. There are no proceedings or investigations pending or, to
the best if its knowledge, threatened against it before any Governmental
Authority seeking to prevent the consummation of any of the transactions
contemplated by this Agreement, seeking any determination or ruling that, in its
reasonable judgment, would materially and adversely affect the performance of
its obligations under this Agreement or seeking any determination or ruling that
would materially and adversely affect the validity or enforceability of this
Agreement.

Section 5. References to Chase USA. The parties agree that, after the Effective
Time, references in the Transaction Documents to Chase USA, as seller and all
other capacities under the Receivables Purchase Agreement, shall be deemed to
refer, wherever appropriate in the context, to JPMCB.

Section 6. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 7. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

Section 8. Amendments. The terms of this Agreement may not be amended, waived,
modified or terminated except by written instrument signed by the parties
hereto. No such amendment or waiver shall extend to or affect any obligation not
expressly amended or waived or impair any rights consequent thereon. Prior
notice of any amendments shall be provided to any Note Rating Agency.

Section 9. Further Instruments and Acts. Chase USA and JPMCB will execute and
deliver such further instruments and do such further acts as may be reasonably
necessary or proper to carry out more effectively the purpose of this Agreement.

 

4



--------------------------------------------------------------------------------

Section 10. Notices. All demands, notices and communications hereunder shall be
in writing and shall be deemed to have been duly given if sent by facsimile
transmission, sent by courier, mailed by registered mail, return receipt
requested or sent by electronic mail, to JPMCB, 277 Park Avenue, Floor 11, New
York, New York 10172, Attention: Irene Apotovsky, Managing Director, Corporate
Treasury, telephone: (212) 834-4808, fax: (212) 834-6519.

Any notice so addressed and mailed by registered or certified mail shall be
deemed to be given when received and any notice delivered by hand or transmitted
by telecommunications device shall be deemed to be given when so delivered or
transmitted as applicable. Each party agrees that all notices or other
communications permitted or required to be given to Chase USA under the
Receivables Purchase Agreement shall be given to JPMCB at the address set forth
above or at such other address as JPMCB may have furnished in writing to the
appropriate party.

Section 11. Successor and Assigns. None of the obligations of JPMCB hereunder
shall be assigned to any person without the prior written consent of the other
parties hereto, except in accordance with the provisions of the Receivables
Purchase Agreement. Subject to the preceding sentence, this Agreement shall
inure to the benefit of and be binding upon successors and assigns of each of
the parties hereto.

Section 12. Headings. The headings of Sections have been included herein for
convenience only and should not be considered in interpreting this Agreement.

Section 13. Survival of Representations. All representations contained in this
Agreement shall survive the execution and delivery of this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed as of the date and year first above written.

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION By:  

/s/ Irene Apotovsky

  Name: Irene Apotovsky   Title:   Managing Director

Acknowledged and agreed to as of the date hereof by:

 

CHASE BANK USA, NATIONAL ASSOCIATION By:  

/s/ Douglas S. Arrigo

  Name: Douglas S. Arrigo   Title:   Managing Director CHASE CARD FUNDING LLC
By:  

/s/ Simon Braeutigam

  Name: Simon Braeutigam   Title:   Chief Executive Officer

ASSIGNMENT AND ASSUMPTION AGREEMENT (RPA)



--------------------------------------------------------------------------------

Schedule A

ASSIGNMENTS OF RECEIVABLES

 

1.

Assignment No. 1 of Receivables in Additional Accounts, dated August 3, 2016.

 

2.

Assignment No. 2 of Receivables in Additional Accounts, dated September 6, 2016.



--------------------------------------------------------------------------------

Schedule B

REASSIGNMENTS OF RECEIVABLES

 

1.

Reassignment No. 1 of Receivables in Removed Accounts, dated February 14, 2016.

 

2.

Reassignment No. 2 of Receivables in Removed Accounts, dated February 12, 2018.



--------------------------------------------------------------------------------

Annex A

OTHER TRANSACTION DOCUMENTS

 

1.

Fourth Amended and Restated Trust Agreement, dated as of January 20, 2016, of
the Chase Issuance Trust, a statutory trust formed under the Delaware Statutory
Trust Act (the “Issuing Entity”), between Chase Card Funding LLC (“Chase Card
Funding”), as beneficiary and transferor, and Wilmington Trust Company, as owner
trustee.

 

2.

Second Amended and Restated Limited Liability Company Agreement of Chase Card
Funding, dated as of January 20, 2016, by Chase Bank USA, National Association
(“Chase USA”), as sole member;

 

3.

Fourth Amended and Restated Transfer and Servicing Agreement, dated as of
January 20, 2016, among Chase USA, as servicer and administrator, Chase Card
Funding, as transferor, the Issuing Entity, and Wells Fargo Bank, National
Association, as indenture trustee (the “Indenture Trustee”) and as collateral
agent (the “Collateral Agent”), as supplemented by Assignment No. 1 of
Receivables in Additional Accounts, dated as of November 29, 2002, Assignment
No. 2 of Receivables in Additional Accounts, dated as of March 24, 2003,
Assignment No. 3 of Receivables in Additional Accounts, dated as of August 18,
2003, Assignment No. 4 of Receivables in Additional Accounts, dated as of
March 26, 2004, Assignment No. 5 of Receivables in Additional Accounts, dated as
of December 17, 2004, Assignment No. 6 of Receivables in Additional Accounts,
dated as of May 16, 2005, Assignment No. 7 of Receivables in Additional
Accounts, dated as of August 17, 2005, Assignment No. 8 of Receivables in
Additional Accounts, dated as of September 30, 2005, Assignment No. 9 of
Receivables in Additional Accounts, dated as of November 10, 2005, Assignment
No. 10 of Receivables in Additional Accounts, dated as of May 30, 2006,
Assignment No. 11 of Receivables in Additional Accounts, dated as of August 29,
2006, Assignment No. 12 of Receivables in Additional Accounts, dated as of
November 28, 2006, Assignment No. 13 of Receivables in Additional Accounts,
dated as of February 26, 2007, Assignment No. 14 of Receivables in Additional
Accounts, dated as of March 28, 2007, Assignment No. 15 of Receivables in
Additional Accounts, dated as of June 27, 2007, Assignment No. 16 of Receivables
in Additional Accounts, dated as of October 19, 2007, Assignment No. 17 of
Receivables in Additional Accounts, dated as of November 15, 2007, Assignment
No. 18 of Receivables in Additional Accounts, dated as of December 18, 2007,
Assignment No. 19 of Receivables in Additional Accounts, dated as of January 30,
2008, Assignment No. 20 of Receivables in Additional Accounts, dated as of
February 4, 2008, Assignment No. 21 of Receivables in Additional Accounts, dated
as of April 11, 2008, Assignment No. 22 of Receivables in Additional Accounts,
dated as of May 13, 2008, Assignment No. 23 of Receivables in Additional
Accounts, dated as of August 12, 2008, Assignment No. 24 of Receivables in
Additional Accounts, dated as of September 26, 2008, Assignment No. 25 of
Receivables in Additional Accounts, dated as of November



--------------------------------------------------------------------------------

  3, 2008, Assignment No. 26 of Receivables in Additional Accounts, dated as of
February 10, 2009, Assignment No. 27 of Receivables in Additional Accounts,
dated as of April 16, 2009, Assignment No. 28 of Receivables in Additional
Accounts, dated as of May 8, 2009, Assignment No. 29 of Receivables in
Additional Accounts, dated as of June 8, 2009, Assignment No. 30 of Receivables
in Additional Accounts, dated as of July 21, 2009, Assignment No. 31 of
Receivables in Additional Accounts, dated as of August 17, 2009, Assignment
No. 32 of Receivables in Additional Accounts, dated as of September 17, 2009,
Assignment No. 33 of Receivables in Additional Accounts, dated as of October 15,
2009, Assignment No. 34 of Receivables in Additional Accounts, dated as of
November 2, 2009, Assignment No. 35 of Receivables in Additional Accounts, dated
as of October 31, 2012, Assignment No. 36 of Receivables in Additional Accounts,
dated as of August 4, 2014, Assignment No. 37 of Receivables in Additional
Accounts, dated as of March 31, 2015, and Assignment No. 1 of Additional
Collateral Certificates, dated as of October 20, 2004, each between Chase USA
and the Issuing Entity, and Assignment No. 38 of Receivables in Additional
Accounts, dated as of August 3, 2016, and Assignment No. 39 of Receivables in
Additional Accounts, dated as of September 6, 2016, each between Chase Card
Funding and the Issuing Entity, and Reassignment No. 1 of Receivables in Removed
Accounts, dated as of June 26, 2003, Reassignment No. 2 of Receivables in
Removed Accounts, dated as of May 1, 2005, Reassignment No. 3 of Receivables in
Removed Accounts, dated as of October 10, 2007, Reassignment No. 4 of
Receivables in Removed Accounts, dated as of March 15, 2010, Reassignment No. 5
of Receivables in Removed Accounts, dated as of August 4, 2010, Reassignment
No. 6 of Receivables in Removed Accounts, dated as of August 30, 2010,
Reassignment No. 7 of Receivables in Removed Accounts, dated as of October 28,
2010, Reassignment No. 8 of Receivables in Removed Accounts, dated as of
January 28, 2011, Reassignment No. 9 of Receivables in Removed Accounts, dated
as of April 27, 2011, Reassignment No. 10 of Receivables in Removed Accounts,
dated as of May 4, 2011, Reassignment No. 11 of Receivables in Removed Accounts,
dated as of May 7, 2012, Reassignment No. 12 of Receivables in Removed Accounts,
dated as of September 28, 2012, Reassignment No. 13 of Receivables in Removed
Accounts, dated as of June 11, 2014, Reassignment No. 14 of Receivables in
Removed Accounts, dated as of September 22, 2014, and Reassignment No. 15 of
Receivables in Removed Accounts, dated as of March 31, 2015, each between Chase
USA and the Issuing Entity, and Reassignment No. 16 of Receivables in Removed
Accounts, dated as of February 14, 2016, and Reassignment No. 17 of Receivables
in Removed Accounts, dated as of February 12, 2018, each between Chase Card
Funding and the Issuing Entity (as so supplemented, the “Transfer and Servicing
Agreement”);

 

Annex A-2



--------------------------------------------------------------------------------

4.

Third Amended and Restated Asset Pool One Supplement, dated as of January 20,
2016, among the Issuing Entity, the Indenture Trustee and the Collateral Agent,
as supplemented by Assignment No. 1 of Receivables in Additional Accounts
Included in Asset Pool One, dated as of November 29, 2002, Assignment No. 2 of
Receivables in Additional Accounts Included in Asset Pool One, dated as of
March 24, 2003, Assignment No. 3 of Receivables in Additional Accounts Included
in Asset Pool One, dated as of August 18, 2003, Assignment No. 4 of Receivables
in Additional Accounts Included in Asset Pool One, dated as of March 26, 2004,
Assignment No. 5 of Receivables in Additional Accounts Included in Asset Pool
One, dated as of December 17, 2004, Assignment No. 6 of Receivables in
Additional Accounts Included in Asset Pool One, dated as of May 16, 2005,
Assignment No. 7 of Receivables in Additional Accounts Included in Asset Pool
One, dated as of August 17, 2005, Assignment No. 8 of Receivables in Additional
Accounts Included in Asset Pool One, dated as of September 30, 2005, Assignment
No. 9 of Receivables in Additional Accounts Included in Asset Pool One, dated as
of November 10, 2005, Assignment No. 10 of Receivables in Additional Accounts
Included in Asset Pool One, dated as of May 30, 2006, Assignment No. 11 of
Receivables in Additional Accounts Included in Asset Pool One, dated as of
August 29, 2006, Assignment No. 12 of Receivables in Additional Accounts
Included in Asset Pool One, dated as of November 28, 2006, Assignment No. 13 of
Receivables in Additional Accounts Included in Asset Pool One, dated as of
February 26, 2007, Assignment No. 14 of Receivables in Additional Accounts
Included in Asset Pool One, dated as of March 28, 2007, Assignment No. 15 of
Receivables in Additional Accounts Included in Asset Pool One, dated as of
June 27, 2007, Assignment No. 16 of Receivables in Additional Accounts Included
in Asset Pool One, dated as of October 19, 2007, Assignment No. 17 of
Receivables in Additional Accounts Included in Asset Pool One, dated as of
November 15, 2007, Assignment No. 18 of Receivables in Additional Accounts
Included in Asset Pool One, dated as of December 18, 2007, Assignment No. 19 of
Receivables in Additional Accounts Included in Asset Pool One, dated as of
January 30, 2008, Assignment No. 20 of Receivables in Additional Accounts
Included in Asset Pool One, dated as of February 4, 2008, Assignment No. 21 of
Receivables in Additional Accounts Included in Asset Pool One, dated as of
April 11, 2008, Assignment No. 22 of Receivables in Additional Accounts Included
in Asset Pool One, dated as of May 13, 2008, Assignment No. 23 of Receivables in
Additional Accounts Included in Asset Pool One, dated as of August 12, 2008,
Assignment No. 24 of Receivables in Additional Accounts Included in Asset Pool
One, dated as of September 26, 2008, Assignment No. 25 of Receivables in
Additional Accounts Included in Asset Pool One, dated as of November 3, 2008,
Assignment No. 26 of Receivables in Additional Accounts Included in Asset Pool
One, dated as of February 10, 2009, Assignment No. 27 of Receivables in
Additional Accounts Included in Asset Pool One, dated as of April 16, 2009,
Assignment No. 28 of Receivables in Additional Accounts Included in Asset Pool
One, dated as of May 8, 2009, Assignment No. 29 of Receivables in Additional
Accounts Included in Asset Pool One, dated as of June 8, 2009, Assignment No. 30
of Receivables in Additional Accounts Included in Asset Pool One, dated as of
July 21, 2009, Assignment No. 31 of Receivables in Additional

 

 

Annex A-3



--------------------------------------------------------------------------------

  Accounts Included in Asset Pool One, dated as of August 17, 2009, Assignment
No. 32 of Receivables in Additional Accounts Included in Asset Pool One, dated
as of September 17, 2009, Assignment No. 33 of Receivables in Additional
Accounts Included in Asset Pool One, dated as of October 15, 2009, Assignment
No. 34 of Receivables in Additional Accounts Included in Asset Pool One, dated
as of November 2, 2009, Assignment No. 35 of Receivables in Additional Accounts
Included in Asset Pool One, dated as of October 31, 2012, Assignment No. 36 of
Receivables in Additional Accounts Included in Asset Pool One, dated as of
August 4, 2014, Assignment No. 37 of Receivables in Additional Accounts Included
in Asset Pool One, dated as of March 31, 2015, Assignment No. 38 of Receivables
in Additional Accounts Included in Asset Pool One, dated as of August 3, 2016,
Assignment No. 39 of Receivables in Additional Accounts Included in Asset Pool
One, dated as of September 6, 2016, and Assignment No. 1 of an Additional
Collateral Certificates included in Asset Pool One, dated as of October 20,
2004, each between the Issuing Entity and the Collateral Agent, and Reassignment
No. 1 of Receivables in Removed Asset Pool One Accounts, dated as of June 26,
2003, Reassignment No. 2 of Receivables in Removed Asset Pool One Accounts,
dated as of May 1, 2005, Reassignment No. 3 of Receivables in Removed Asset Pool
One Accounts, dated as of October 10, 2007, Reassignment No. 4 of Receivables in
Removed Asset Pool One Accounts, dated as of March 15, 2010, Reassignment No. 5
of Receivables in Removed Asset Pool One Accounts, dated as of August 4, 2010,
Reassignment No. 6 of Receivables in Removed Asset Pool One Accounts, dated as
of August 30, 2010, Reassignment No. 7 of Receivables in Removed Asset Pool One
Accounts, dated as of October 28, 2010, Reassignment No. 8 of Receivables in
Removed Asset Pool One Accounts, dated as of January 28, 2011, Reassignment
No. 9 of Receivables in Removed Asset Pool One Accounts, dated as of April 27,
2011, Reassignment No. 10 of Receivables in Removed Asset Pool One Accounts,
dated as of May 4, 2011, Reassignment No. 11 of Receivables in Removed Asset
Pool One Accounts, dated as of May 7, 2012, Reassignment No. 12 of Receivables
in Removed Asset Pool One Accounts, dated as of September 28, 2012, Reassignment
No. 13 of Receivables in Removed Asset Pool One Accounts, dated as of June 11,
2014, Reassignment No. 14 of Receivables in Removed Asset Pool One Accounts,
dated as of September 22, 2014, Reassignment No. 15 of Receivables in Removed
Asset Pool One Accounts, dated as of March 31, 2015, Reassignment No. 16 of
Receivables in Removed Asset Pool One Accounts, dated as of February 14, 2016,
and Reassignment No. 17 of Receivables in Removed Asset Pool One Accounts, dated
as of February 12, 2018, each between the Issuing Entity and the Collateral
Agent.

 

5.

Second Amended and Restated CHASEseries Indenture Supplement, dated as of
January 20, 2016, among the Issuing Entity, the Indenture Trustee and the
Collateral Agent.

 

Annex A-4



--------------------------------------------------------------------------------

6.

Fourth Amended and Restated Trust Agreement of Chase Issuance Trust, dated as of
January 20, 2016, between Chase Card Funding and Wilmington Trust Company, a
Delaware banking corporation, as owner trustee.

 

7.

Second Amended and Restated Limited Liability Company Agreement of Chase Card
Funding, dated as of January 20, 2016.

 

8.

Amended and Restated Asset Representations Review Agreement, dated as of
April 29, 2016, between Chase USA, as sponsor and as servicer, and FTI
Consulting, Inc., as the asset representations reviewer.

 

9.

Assignment and Assumption Agreement, dated as of January 20, 2016, between Chase
USA and Chase Card Funding.

 

Annex A-5